UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
KATHLEEN BREEN, et al.,             )
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )                 Civil Action No. 05-0654 (PLF)
                                    )
ELAINE L. CHAO, Secretary of        )
Transportation, Department of       )
Transportation, et al.,             )
                                    )
      Defendants.                   )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               This matter comes before the Court upon the ten motions for substitution of

estates filed by plaintiffs on August 18, 2017, seeking to substitute the personal representatives

of the estates of ten deceased plaintiffs. 1 Defendants filed an omnibus opposition to the motions

for substitution on September 1, 2017, to which plaintiffs filed their reply on September 8, 2017.

               On October 16, 2017, the Court issued a memorandum opinion and

accompanying order noting that the ten motions failed to make clear whether plaintiffs’ counsel



       1
                The motions for substitution include the following: Plaintiffs’ Motion for
Substitution of Estate for Plaintiff Christopher Beale [Dkt. No. 352]; Plaintiffs’ Motion for
Substitution of Estate for Plaintiff Craig Marcus [Dkt. No. 353]; Plaintiffs’ Motion for
Substitution of Estate for Plaintiff Donald Northover [Dkt. No. 354]; Plaintiffs’ Motion for
Substitution of Estate for Plaintiff Fred Lippi [Dkt. No. 355]; Plaintiffs’ Motion for Substitution
of Estate for Plaintiff John Schweigert [Dkt. No. 356]; Plaintiffs’ Motion for Substitution of
Estate for Plaintiff Larry Johnston [Dkt. No. 357]; Plaintiffs’ Motion for Substitution of Estate
for Plaintiff Maurita Potter [Dkt. No. 358]; Plaintiffs’ Motion for Substitution of Estate for
Plaintiff Nancy Sutton [Dkt. No. 359]; Plaintiffs’ Motion for Substitution of Estate for Plaintiff
Robert Marshall [Dkt. No. 360]; and Plaintiffs’ Motion for Substitution of Estate for Plaintiff
Tommy Forte [Dkt. No. 361].
had been retained to represent each individual sought to be substituted as a personal

representative of an estate. The Court explained that if plaintiffs’ counsel did represent each

individual sought to be substituted, the motions appeared to otherwise comply with Rule 25(a) of

the Federal Rules of Civil Procedure. But if not, the motions did not comply with Rule 25(a) and

the Court must deny them. The Court therefore directed plaintiffs’ counsel to supplement the ten

motions for substitution of estates. They have now done so. In three supplemental filings [Dkt.

Nos. 369, 370, 372], plaintiffs’ counsel have corrected the discrepancies noted by the Court and

clarified that they do in fact represent each of the individuals sought to be substituted as

representatives of the ten deceased plaintiffs’ estates. Accordingly, and for the reasons stated in

the Court’s memorandum opinion issued on October 16, 2017, it is hereby

                ORDERED that Plaintiffs’ Motion for Substitution of Estate for Plaintiff

Christopher Beale [Dkt. No. 352] is GRANTED and Christopher Beale’s estate, through his

personal representative Barbara Hoyt, is substituted as plaintiff in this case; it is

                FURTHER ORDERED that Plaintiffs’ Motion for Substitution of Estate for

Plaintiff Craig Marcus [Dkt. No. 353] is GRANTED and Craig Marcus’s estate, through his

personal representative Patricia Marcus, is substituted as plaintiff in this case; it is

                FURTHER ORDERED that Plaintiffs’ Motion for Substitution of Estate for

Plaintiff Donald Northover [Dkt. No. 354] is GRANTED and Donald Northover’s estate,

through his personal representative Nyoka Northover, is substituted as plaintiff in this case; it is

                FURTHER ORDERED that Plaintiffs’ Motion for Substitution of Estate for

Plaintiff Fred Lippi [Dkt. No. 355] is GRANTED and Fred Lippi’s estate, through his personal

representative Monica Lippi, is substituted as plaintiff in this case; it is




                                                   2
                  FURTHER ORDERED that Plaintiffs’ Motion for Substitution of Estate for

Plaintiff John Schweigert [Dkt. No. 356] is GRANTED and John Schweigert’s estate, through

his personal representative Aaron Schweigert, is substituted as plaintiff in this case; it is

                  FURTHER ORDERED that Plaintiffs’ Motion for Substitution of Estate for

Plaintiff Larry Johnston [Dkt. No. 357] is GRANTED and Larry Johnston’s estate, through his

personal representative Deborah Johnston, is substituted as plaintiff in this case; it is

                  FURTHER ORDERED that Plaintiffs’ Motion for Substitution of Estate for

Plaintiff Maurita Potter [Dkt. No. 358] is GRANTED and Maurita Potter’s estate, through her

personal representative Veronica Missouri, is substituted as plaintiff in this case; it is

                  FURTHER ORDERED that Plaintiffs’ Motion for Substitution of Estate for

Plaintiff Nancy Sutton [Dkt. No. 359] is GRANTED and Nancy Sutton’s estate, through her

personal representative Carolyn Bixler, is substituted as plaintiff in this case; it is

                  FURTHER ORDERED that Plaintiffs’ Motion for Substitution of Estate for

Plaintiff Robert Marshall [Dkt. No. 360] is GRANTED and Robert Marshall’s estate, through his

personal representatives William Marshall and Melissa Ross, is substituted as plaintiff in this

case; and it is

                  FURTHER ORDERED that Plaintiffs’ Motion for Substitution of Estate for

Plaintiff Tommy Forte [Dkt. No. 361] is GRANTED and Tommy Forte’s estate, through his

personal representative Mary Forte, is substituted as plaintiff in this case.

                  SO ORDERED.


                                                                _________/s/_______________
                                                                PAUL L. FRIEDMAN
DATE: December 13, 2017                                         United States District Judge




                                                   3